Citation Nr: 1828169	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  15-12 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Appellant, L.H., and B.B.




ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Navy from October 1954 to October 1958.  The Veteran died on April [REDACTED], 2011.  The Appellant is the Veteran's surviving spouse.

This appeal arises before the Board of Veterans' Appeals (Board) from a June 2013 rating decision in which the Department of Veteran Affairs (VA) Philadelphia, Pennsylvania, Regional Office (RO) denied entitlement to service connection for the Veteran's cause of death and DIC under 38 U.S.C. § 1151.  The case was subsequently transferred to the Atlanta, Georgia RO.

In March 2018, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A copy of the transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is needed prior to disposition of the claims.

The appellant contends that the Veteran's death was due to a service-connected disability.  Specifically, the Appellant contends that the Veteran's service-connected hearing loss was due to chronic fungal infection that spread, causing sepsis.

VA's duty to assist under the VCAA includes helping claimants to obtain service records and other pertinent records, including private medical records.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

The Veteran's death certificate indicates that the Veteran died in Phoebe Putney Memorial Hospital in April 2011.  In a February 2013 Release of Information form, the Appellant indicated that the Veteran's last hospitalization was from March 2011 until his death in April 2011.  Though it appears that the Appellant has submitted some documentation of this hospitalization, the record does not indicate an attempt by VA to obtain these records in full.  Therefore, a remand is warranted.

Moreover, a March 2003 VA medical record indicates that the Veteran had chronic drainage of his left ear.  A July 2003 VA medical record states that otoscopic examination resulted in a finding that the Veteran had what appeared to be fungal spores in his external auditory canal.  The Appellant contends that the Veteran's chronic wet ear infection was the cause of the Veteran's hearing loss.  The Appellant further asserts that the Veteran was continuously treated for this condition, and that the condition contributed to his death.  In a December 2014 medical opinion, a private medical examiner opined that the Veteran's ear infection contributed to the cause of death.  While the opinion offered a positive nexus, it did not provide reasons and bases for reaching this conclusion.  Therefore, this medical opinion is inadequate for the purpose of adjudicating the claim.  As there are no adequate opinions of record, a remand is necessary.

Regarding the Appellant's claim for DIC under 38 U.S.C. § 1151, the Board remands this claim as well, as it may be tied to the outcome of the cause of the Veteran's death, and is thus inextricably intertwined with the claim of service connection for the cause of the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate action to conduct additional search(es) for records from Phoebe Putney Memorial Hospital, and any other private medical records identified by the Appellant that are not currently of record.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records not in the custody of federal facilities.

All attempts to obtain these records should be documented in the claims file.  If the search for these records is negative, such should be documented in the claims file, and the Appellant must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

2.  After completing Step 1, send the Veteran's claims file to an appropriate VA examiner to obtain a medical opinion.  The examiner should consider and discuss the Veteran's medical records regarding his ear disability, including the March 2003 and July 2003 VA medical records.   After review of the file, the examiner should address the following:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's chronic wet ear infection was manifested in, caused by, or is otherwise etiologically related to his period of service.

b.  Whether is it is at least as likely as not (50 percent or greater probability) that the Veteran's chronic wet ear infection was due to or aggravated by the Veteran's service-connected bilateral hearing loss disability.

c.   If the chronic wet ear infection is determined to be related to the Veteran's period of service or service-connected hearing loss, the examiner should also determine whether that disease was a contributory cause of the Veteran's death.  For a disease to be considered a contributory cause of death for VA purposes, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions.  The examiner should explain the medical basis for the conclusions reached. 

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or if there is additional evidence, which if obtained, would permit the opinion to be provided.

3.  Readjudicate the claims.  If any of the issues remain denied, the Appellant and her representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




